UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4683



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALFRED CHARLES CHUNG,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Danville. Jackson L. Kiser, Senior District
Judge. (CR-99-104)


Submitted:   February 28, 2001            Decided:   March 20, 2001


Before WILKINS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stacey W. Moreau, WILLIAMS, MORRISON, LIGHT & MOREAU, Danville,
Virginia, for Appellant.   Robert P. Crouch, Jr., United States
Attorney, Craig J. Jacobsen, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred Charles Chung pled guilty to one count of illegal re-

entry after deportation in violation of 8 U.S.C.A. § 1326(a) (West

1999).     Chung now appeals his eighty-month sentence, contending

that the district court abused its discretion in ordering that his

federal sentence run consecutively to his undischarged state terms

of incarceration. After a thorough review of the record, including

Chung’s plea agreement with the Government and the transcript of

his hearing pursuant to Fed. R. Crim. P. 11, we conclude that Chung

knowingly and intelligently waived his right to appeal his sen-

tence, which was well below the statutory maximum and at the lower

end of the guideline range applicable in his case.      See United

States v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995);

United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).

     We therefore find that Chung is barred from asserting his

sentencing claim on appeal by virtue of his valid appeal waiver.

We dismiss Chung’s appeal and dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2